ORDER
The Advisory Committee on Judicial Conduct having filed a presentment with the Supreme Court recommending that STEVEN M. SMOGER, formerly a Judge of the Municipal Courts of Margate, Pleasantville, Port Republic, and Ventnor, be removed from judicial office and barred permanently from returning to the bench for violations of Canons 1, 2A, 2B and 3A(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6);
And respondent having resigned from his judicial offices during the pendency of these proceedings;
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having stated that he would not file an objection to the presentment of the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted; and it is further
ORDERED that the resignations of STEVEN M. SMOGER from the Municipal Courts of Margate, Port Republic, and Ventor *26are accepted with prejudice, an action that is tantamount to respondent’s removal; and it is further
ORDERED that STEVEN M. SMOGER is permanently barred from holding judicial office in this State; and it is further
ORDERED that the file in this matter be forwarded to the Office of Attorney Ethics for such action as may be appropriate.